Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a refusal of a writ of habeas corpus. The applicant was convicted of larceny in Baltimore City and sentenced to eighteen months from March 21, 1950. He does not allege any error in his trial, but contends that he was deprived of his constitutional rights by being arrested in Frederick without a warrant and held in jail there for ten days until the Baltimore police arrived with a warrant and took him to Baltimore. As we have previously held, the legality of an arrest before trial cannot be challenged in a habeas corpus proceeding. State ex rel. Williams v. Warden, 190 Md. 762, 60 A. 2d 186 and cases cited.

Application denied, with costs.